Citation Nr: 0513544	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  98-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's PTSD results in occupational and social impairment 
with impaired impulse control, difficulty in adapting to 
stressful circumstances, and the inability to establish 
effective relationships; it does not result in gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation to time and place, or memory 
loss of names of close relatives or self.  

3.  The veteran is service-connected for PTSD, rated as 70 
percent disabling, and second degree burn scars of the middle 
of the back and rear of the right arm, rated as 10 percent 
disabling; the competent medical evidence demonstrates that 
the veteran's service-connected PTSD is sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2004).  

2.  The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore, 
compliance with the VCAA is required with regard to the 
claims.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims.  Therefore, no further 
development is needed with regard to these claims.

Analysis

Entitlement to an initial disability rating in excess of 10 
percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of a 
disability evaluation following an award of service 
connection.  Thus, the severity of the veteran's PTSD is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Correspondence to the veteran from the Social Security 
Administration (SSA), dated in December 1999, informed him 
that his claim for disability benefits had been approved.  
Although SSA has submitted medical records to VA, no SSA 
decision or determination is in the claims file.  

VA outpatient treatment records show that the veteran has 
been treated throughout the pendency of the appeal for PTSD, 
and at times major depressive disorder.  Treatment has 
included group therapy as well as prescription medication.

The report of an April 1998 VA examination provides that the 
veteran was currently working at the Post Office and having 
problems there.  He had received three warning letters for 
two types of suspensions.  He had been seeing a VA doctor for 
two months and just finished five weeks in the VA Center for 
Stress Recovery.  He was currently on medications.  He 
complained of not sleeping, stress, anxiety, bad dreams, 
anger and irritability, flashbacks and intrusive thoughts, 
and startle response to loud noises.  

On examination, the veteran's speech was relevant and 
coherent.  He denied hallucinations but reported seeing 
shadows of someone behind him.  He had had suicidal thoughts 
and he currently had compulsive behaviors.  The Axis I 
diagnoses were PTSD and marijuana dependence.  The Axis V 
Global Assessment of Functioning (GAF) was 70, with the 
veteran spending most of his time working, and then watching 
TV and reading.  He did not socialize.

In an August 2000 statement to a private insurance company, a 
VA doctor stated that the veteran's disability was caused by 
PTSD.  His symptoms were sleep disturbance, nightmares, 
irritability, difficulty concentrating and depressed mood.  
He had been continuously disabled and wholly unable to work 
since July 1999.  

A November 2000 VA discharge summary report provides that the 
veteran had been treated for more than one month at a VA 
Medical Center (VAMC) Center for Stress Recovery.  The Axis I 
diagnoses were PTSD; major depressive disorder, recurrent; 
and cannabis dependence in full sustained remission.  The 
Axis V GAF score was 50.  

The report of a September 2000 VA examination provides that 
the examiner reviewed the veteran's claims file.  The 
examination took place while the veteran was in the Stress 
Recovery Program.  The veteran reported difficulty falling 
and staying asleep, irritability with outbursts of anger and 
hypervigilance, exaggerated startle response, nightmares and 
flashbacks five times a week, and no interest in significant 
activity.  He refused to get out of the house.  He had a 
feeling of detachment from his friends and avoided activities 
and situations that aroused recollection of his trauma.  

On examination, the veteran was casually groomed, with 
depressed mood.  He denied suicidal or homicidal ideation and 
delusions and hallucinations.  Judgment and insight were fair 
and affect was appropriate.  The Axis I diagnoses were PTSD 
and major depression, recurrent type.  The Axis V GAF score 
was 51.  The examiner summarized that the veteran had been 
admitted to the program because his PTSD symptoms worsened 
and he had not been able to function on his job.  He had 
impairment of social and industrial adaptability.

In a June 2001 letter, a VA physician who was the Director of 
the VA Center for Stress Recovery stated that the veteran had 
chronic PTSD manifested by recurrent intrusive thoughts, 
nightmares, sleep disturbance, startle response, 
irritability, difficulty concentrating and short-term memory 
problems.  Although the veteran had some improvement since 
beginning treatment at that VAMC in 1998, he still had very 
significant symptoms of both PTSD and major depression.  The 
veteran's current symptoms significantly interfered with his 
ability to work.  The veteran's prognosis was poor and he was 
totally unable to work.  

The report of a January 2003 VA examination provides that the 
examiner reviewed the veteran's claims file.  The veteran was 
currently unemployed and received SSA payments for PTSD.  The 
veteran recounted several instances of conflicts at his jobs 
at the Post Office and a gas company.  

On examination, the veteran was poorly groomed and somewhat 
shabbily dressed.  His thoughts appeared logical and 
coherent.  The veteran reported increased anxiety as well as 
chronic problems with concentration.  He reported one 
instance of suicidal ideation related to disappointment with 
the government and the appeals process.  The veteran reported 
hearing music and people talking, when there was none, for a 
number of years.  He explained the absence of such psychotic 
symptoms in the medical records by explaining that he did not 
mention them because he did not want to be hospitalized.  The 
veteran said that his PTSD symptoms were nightmares three to 
four times a week and flashbacks.  Generally he did not leave 
the house, because he did not trust people.  He helped out 
around the house and helped his niece's husband with 
carpentry projects.  When asked, the veteran said that he was 
unable to work and described numerous instances of conflict 
with peers and supervisors during his employment and during a 
vocational rehabilitation program.  

The final Axis I diagnoses were PTSD and recurrent major 
depression.  The Axis II diagnosis was personality disorder 
with antisocial and borderline traits.  The examiner stated 
that he was unable to provide an Axis V GAF score.  The 
examiner observed that the veteran endorsed all symptoms in 
the DSM-IV but mentioned that his main problem was getting 
along with people.  The examiner noted that this had been a 
life-long problem.  The veteran had a long history of anti-
social behavior, involvement in illegal activities of a 
serious nature, and conflicts with marital partners and 
employees in his various vocational pursuits.  The examiner 
opined that most of the veteran's conflicts were due to his 
underlying Axis II condition rather than his PTSD.  The 
veteran also appeared to be exaggerating his present mental 
state for the purpose of the examination.  

The report of an April 2004 VA examination provides that the 
examiner reviewed the veteran's claims file and electronic 
records.  The veteran provided that he had difficulty with 
authority at his jobs, and alienation from others.  His said 
that his primary symptom was avoidance, which he used to 
avoid violence when in a stressful situation.  He isolated 
himself in his garage, in which he had created a secure 
environment for himself.  He reported that has last job, at 
the Post Office, caused him stress because he had to work 
indoors.  At one point, he saw his three supervisors and 
wanted to stab them, so he presented to VA for treatment.  He 
had not worked since 1997.  

The veteran said that he had unstable relationships with his 
family of origin as well as the people in his second 
marriage.  He was estranged from his son and had no contact 
with his uncles or other family members.  He did have 
sporadic contact with his daughter.  He had a history of 
domestic violence.  More recently, he had been treated with 
medications and therapy that helped him break his cycle of 
impulsive, violent acting out.  

On examination, the veteran's speech was clear and goal 
oriented.  He denied suicidal and homicidal ideation.  There 
was no evidence of hallucinations, delusions or other signs 
of psychosis.  He said that there were periods when he did 
not bathe or change clothes for about three days.  Currently, 
the veteran's hygiene was appropriate.  His sleep was fair 
with medication, with nightmares related to violent acts 
about once a week.  He had "checking" behaviors.  

The examiner concluded that the veteran had PTSD.  He did 
experience intrusive recollections as reliving stressful 
events.  He had avoided stimuli and was detached and 
estranged from significant family members.  He felt his 
future was foreshortened and he avoided places and activities 
that aroused recollections of his trauma.  He had increased 
arousal symptoms with difficulty in concentrating, 
irritability, and outbursts of anger.  The veteran's PTSD 
caused him significant impairment in social and occupational 
functioning.  The veteran's GAF was approximately 49 to 50, 
in that he had some ongoing obsessional, ritualistic 
behaviors as well as impairment maintaining work.  His social 
interactions were impaired, he had limited friends and an 
inability to keep a job.  The veteran's primary symptoms were 
related to an inability to have good relationships and to 
maintain himself effectively in a work-related setting.  

In a November 2004 opinion, a VA social worker who was also a 
registered nurse at the Center for Stress Recovery observed 
that the veteran had memory and concentration problems, as 
well as what she described as severe symptoms such as high 
anger/irritability level, intrusive thoughts and insomnia.  
He had not worked due to chronic PTSD in five years.  His 
current GAF was 45.  

The veteran's PTSD has been assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  Under this Diagnostic Code, a 30 percent 
disability evaluation for PTSD is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based upon the above record, the Board finds that the 
evidence supports a 70 percent schedular evaluation for PTSD.  
The preponderance of the evidence, however, is against 
entitlement to a schedular evaluation in excess of 70 
percent.  

The evidence shows that throughout the appeal period, the 
veteran's PTSD has resulted in occupational and social 
impairment with impaired impulse control, difficulty in 
adapting to stressful circumstances, and the inability to 
establish effective relationships.  His predominant symptoms 
have included flashbacks, anger, irritability, depression, 
and social and industrial impairment.  Throughout the appeal 
period, his PTSD has been variously described as severe, or 
noted to result in significant impairment and very 
significant symptoms.  

Nevertheless, the Board finds that no more than a 70 percent 
evaluation is warranted.  The competent medical evidence does 
not exhibit any of the symptomatology necessary for a 100 
percent evaluation.  For example, the record is negative for 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Accordingly, a 100 percent 
schedular evaluation is not warranted.

As the preponderance of the evidence is against entitlement 
to a 100 percent schedular evaluation, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a TDIU

The veteran contends that he is unable to work due to his 
PTSD symptoms.  The record indicates that the veteran 
receives SSA benefits due to unemployability.  He is 
unemployed. 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran is service-connected for PTSD, rated as 70 
percent disabling, and second degree burn scars of the middle 
of the back and rear of the right arm, rated as 10 percent 
disabling.  Accordingly, the veteran meets the basic criteria 
for consideration for entitlement to TDIU on a schedular 
basis under 38 C.F.R. § 4.16(a) (2004).  The Board also finds 
that the evidence shows that the veteran's PTSD, standing 
alone, prevents him from retaining gainful employment.  
Competent medical evidence dated throughout the appeal period 
includes medical opinions that the veteran's PTSD rendered 
him unable to work.  Even when he was still employed at the 
Post Office, he had problems working.  


ORDER

An initial 70 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


